533 F.2d 381
NALL MOTORS et al., Appellants,v.IOWA CITY, IOWA, et al., Appellees.
No. 75-1618.
United States Court of Appeals,Eighth Circuit.
Submitted March 9, 1976.Decided April 1, 1976.

William L. Meardon, Meardon, Sueppel, Downer & Hayes, William V. Phelan, Shulman, Phelan, Tucker, Boyle & Mullen, Iowa City, Iowa, for appellants.
John W. Hayek, Hayek, Hayek & Hayek, Iowa City, Iowa, for appellees.
Before LAY, ROSS and STEPHENSON, Circuit Judges.
PER CURIAM.


1
In this case Nall Motors, an auto distributor in Iowa City, Iowa, and Russell F. Mann, also of Iowa City, claim that the land acquisition policies of that city in its urban renewal development, violate the provisions of Public Law 91-646 (42 U.S.C. § 4601 et seq.).  The trial court1 disagreed with their contentions and entered judgment against the plaintiffs.  We affirm.


2
The plaintiffs, on this appeal, make the following arguments:


3
1. 42 U.S.C. § 4602 does not preclude judicial review of the provisions of 42 U.S.C. § 4651 nor obviate the necessity of compliance therewith by the defendants.


4
2. The trial court erred in holding that it had no jurisdiction over plaintiffs' claims under 42 U.S.C. § 4602 or under a theory that plaintiffs were third party beneficiaries of an agreement between the City and the Department of Housing and Urban Development.


5
3. The City could not require the acceptance of an offer to purchase by both landlord and tenant as a condition to a purchase from either of them.


6
4. The City failed to reimburse Nall Motors for an "uneconomic remnant" under 42 U.S.C. § 4651(9).


7
5. The district court erred in holding that the City did not violate Mann's civil rights in respect to the appraisal and negotiation for his property.


8
We have carefully considered the record and the oral and written arguments of the parties.  We believe that Judge Stuart has correctly determined each of the contested factual and legal issues and we affirm on the basis of the memorandum opinion of the district court.  Nall Motors et al. v. City of Iowa City, Iowa, et al., 410 F.Supp. 411 (S.D.Iowa 1975).



1
 The Honorable William C. Stuart, United States District Judge for the Southern District of Iowa